20-2008
United States of America v. Tony Leung

                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                         SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED
BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE
NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


        At a stated Term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York on the
26th day of May, two thousand twenty one.

Present:         GUIDO CALABRESI,
                 ROSEMARY S. POOLER,
                 WILLIAM J. NARDINI,
                             Circuit Judges.

_____________________________________________________

UNITED STATES OF AMERICA,

                                  Appellee,

                         v.                                                   20-2008-cr

TONY LEUNG,

                                  Defendant-Appellant.

_____________________________________________________

Appearing for Appellant:          Michelle A. Gelernt, Assistant Federal Public Defender (Edward S.
                                  Zas, Assistant Federal Public Defender, on the brief), Federal
                                  Defenders of New York, Inc., New York, N.Y.

Appearing for Appellee:           Drew G. Rolle, Assistant United States Attorney (Jo Ann M.
                                  Navickas, Assistant United States Attorney, on the brief), for Mark
                                  J. Lesko, Acting United States Attorney for the Eastern District of
                                  New York, Brooklyn, N.Y.
       Appeal from the United States District Court for the Eastern District of New York
(Glasser, J.).

        ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED,
AND DECREED that the order of said District Court be and it hereby is VACATED and the
case is REMANDED.

        Tony Leung appeals from a June 16, 2020 order denying his motion for a modification of
his term of imprisonment under 18 U.S.C. § 3582(c)(1)(A)(i). We assume the parties’ familiarity
with the underlying facts, procedural history, and specification of issues for review.

         Defendants may seek discretionary modifications of their terms of imprisonment for
“extraordinary and compelling reasons,” colloquially known as motions for compassionate
release. 18 U.S.C. § 3582(c)(1)(A)(i). The Sentencing Guidelines prescribe specific grounds for
granting such motions. See U.S.S.G. § 1B1.13, n.1(A). Previously, defendants were required to
move for such relief before the Bureau of Prisons (“BOP”), which, in its discretion, would then
present select applications to a district court. The district court made its decision before we
issued United States v. Brooker, which held that the First Step Act not only changed this
procedure by permitting defendants to independently bring compassionate release motions before
a district court after exhausting administrative remedies, but also “freed district courts to exercise
their discretion in determining what are extraordinary circumstances” when defendants bring
such motions. 976 F.3d 228, 234 (2d Cir. 2020). Under these circumstances, we deem it
appropriate to vacate and remand so that the distinguished district court can review the case in
light of Brooker’s authority. At that time, the court will be free to consider any other facts which
have arisen since his prior holding.

    Accordingly, the order of the district court hereby is VACATED, and the case is
REMANDED for further proceedings consistent with this order.

                                                      FOR THE COURT:
                                                      Catherine O’Hagan Wolfe, Clerk




                                                  2